 Case 18-13290-BFK             Doc 21 Filed 10/27/18 Entered 10/28/18 00:34:27                          Desc Imaged
                                    Certificate of Notice Page 1 of 4
                                       United States Bankruptcy Court
                                              Eastern District of Virginia
                                                  Alexandria Division
                                              200 South Washington Street
                                                 Alexandria, VA 22314

                                                              Case Number 18−13290−BFK
                                                              Chapter 7
In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   Artifact LLC
   14113 Robert Paris Ct #103
   Chantilly, VA 20151
Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: NA
Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: 47−2485009



                                NOTICE OF NEED TO FILE PROOF OF CLAIM
                                     DUE TO RECOVERY OF ASSETS

 NOTICE IS GIVEN THAT:

     The initial notice in this case instructed creditors that it was not necessary to file a proof of claim. Since that
 notice was sent, assets have been recovered by the trustee.

     Creditors who wish to share in any distribution of funds must file a proof of claim with the clerk of the
 bankruptcy court at the address below on or before:

                                         Date: January 25, 2019

 Creditors who do not file a proof of claim on or before this date might not share in any distribution from the
 debtor's estate.

 A proof of claim form may be obtained at www.uscourts.gov or any bankruptcy clerk's office. It may be filed by
 regular mail. To receive acknowledgment of your filing, you may either enclose a stamped self−addressed
 envelope and a copy of this proof of claim or you may access the court's PACER system
 (www.pacer.psc.uscourts.gov) to view your filed proof of claim.

 There is no fee for filing the proof of claim

 Any creditor who already has filed a proof of claim need not file another proof of claim.

 Address of the Bankruptcy Court                               For the Court,

 200 South Washington Street                                   William C. Redden, Clerk
 Alexandria, VA 22314                                          United States Bankruptcy Court

                                                               Dated: October 25, 2018

                                                               [B2040.jsp]
     Case 18-13290-BFK         Doc 21 Filed 10/27/18 Entered 10/28/18 00:34:27                 Desc Imaged
                                    Certificate of Notice Page 2 of 4
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 18-13290-BFK
Artifact LLC                                                                            Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0422-9           User: douglasse              Page 1 of 3                   Date Rcvd: Oct 25, 2018
                               Form ID: 2040                Total Noticed: 89


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 27, 2018.
db             +Artifact LLC,    14113 Robert Paris Ct #103,     Chantilly, VA 20151-4200
desig          +Felipe Valdes,    14113 Robert Paris Ct #103,     Chantilly, VA 20151-4200
14549112       +AR Jon Portable Toilet,     327 Owaissa Rd., SE,    Vienna, VA 22180-5998
14549113       +AR Remodeling,    148 Cabbel Drive,     Manassas, VA 20111-2360
14549105       +Airtron Mid-Atlantic,     5123 Pegasus Ct., Ste. M,    Frederick, MD 21704-7253
14549106       +Alejandro Painting,     505 S Lee Rd.,    Sterling, VA 20164-2757
14549107       +Alina Hu,    1718 Chateau Ct.,    Mc Lean, VA 22101-4616
14564335       +Allied Building Products LLC,     Richard M. Sissman VSB #35119,     8133 Leesburg Pike, Suite 400,
                 Tysons Corner, VA 22182-2706
14549108       +Allied Interior Products,     21 Lawson Rd., Ste. A,    Leesburg, VA 20175-4460
14549109        Allstate Insurance Co.,     9316 Old Keene Mill Rd,    Chantilly, VA 20151-0000
14549110       +Ana Maria Brockmann Quiroga,     5750 Colchester Road,    Fairfax, VA 22030-6403
14549111       +Appliance Connection,     13851 Telegraph Rd.,    Woodbridge, VA 22192-4633
14549116       +BMC East LLC,    10589 Redoubt Rd.,     Manassas, VA 20110-2017
14561303       +BMC East LLC,    Richard M. Sissman,     1890 Preston White Drive Suite 100,
                 Reston, VA 20191-5430
14557264       +BMC East, LLC,    c/o Richard Sissman Esquire,     Fracassi Mahdavi Sissman & Rand LLP,
                 8133 Leesburg Pike Suite 400,     Tysons Corner    VA 22182-2706
14561304       +Beacon Sales Acquisition Inc,     t/a The Roof Center,    Richard M. Sissman,
                 1890 Preston White Drive Suite 100,      Reston, VA 20191-5430
14559226       +Beacon Sales Acquisition, Inc.,     c/o Fracassi Mahdavi Sissman & Rand LLP,
                 Richard M. Sissman esquire,     8133 Leesburg Pike Suite 400,     Tysons Corner VA 22182-2706
14549115       +BlueLine Rental,    PO Box 840062,     Dallas, TX 75284-0062
14549117       +Botero Homes, LLC,    11150 Sunset Hills Road,     Reston, VA 20190-5325
14549118        BrainWave Advisors LLC,     1227 San Filippo Ct.,    San Jose, CA 95128-4053
14549120        Brian & Jennifer Yi,     11335 Vale Rd.,    Mc Lean, VA 22101-0000
14549119       +Brian & Jennifer Yi,     11335 Vale Rd.,    Oakton, VA 22124-1302
14549121        Brian Yan,    11335 Vale Rd.,    Falls Church, VA 22046-0000
14549122       +Brickwall Printing & Graphics,     14088-D Sullyfield Cir.,     Chantilly, VA 20151-1624
14549123       +Bull Run CAD,    8512 Craggan Ln.,     Manassas, VA 20109-4289
14549124       +Choice Stairways,    231 Bugeye Square,     Prince Frederick, MD 20678-3477
14549125       +Claudia Hoffman,    2825 Aquarius Ave.,     Silver Spring, MD 20906-1812
14549126       +Constanza Patterson,     1434 Cola Dr.,    Mc Lean, VA 22101-3159
14549127       +Construction Inspection Svcs,     31 Sycolin Rd.,    Leesburg, VA 20175-4106
14549128       +County of Fairfax,    PO Box 10203,     Fairfax, VA 22035-0203
14549129       +Davenport Tru Team,     7400 Gateway Ct.,    Manassas, VA 20109-7312
14549130       +Delta Concrete,    10480 Colonel Ct.,     Manassas, VA 20110-4199
14549131       +Demarr Construction,     2504 Moon Drive,    Falls Church, VA 22043-3235
14549132       +Dongmei Zhang,    6803 Lumsden St.,     Mc Lean, VA 22101-5126
14549133       +Era Cabinets,    2408 Columbia Pike,     Arlington, VA 22204-4407
14549135       +Escalera Plumbing LLC,     135 North Cottage Rd.,    Sterling, VA 20164-1331
14549136       +Feng Lui & Nan Yang,     1409 Cola Dr.,    Mc Lean, VA 22101-3103
14549137       +Fireside Hearth & Home,     10126 Harry J. Parrish Blvd.,    Manassas, VA 20110-7813
14549138        Frank Antezana & D. Versalovic,     5750 Colchester Road,    Mc Lean, VA 22101-0000
14549139       +Givago Growth,    1434 Cola Dr.,    Mc Lean, VA 22101-3159
14549140       +H&L Electric,    2390 Generation Dr.,     Reston, VA 20191-3032
14549141       +Homayoun Talieh,    19908 Bella Vista Ave.,     Saratoga, CA 95070-5916
14549142       +Home Depot,    PO Box 9001030,    Louisville, KY 40290-1030
14549143       +Inova Engineering,    25209 Larks Terrace,     Chantilly, VA 20152-6682
14549144       +Itech AG, LLC,    1621 N. Kent St. #815,     Arlington, VA 22209-2125
14549150       +JK Glass LLC,    3941 Persimmon Dr., Ste. 101,     Fairfax, VA 22031-4167
14549151       +JP Masonry,    6004 Artemus Rd.,    Gainesville, VA 20155-1539
14549152       +JP Valdes,    6802 Van Fleet Dr.,    Mc Lean, VA 22101-5140
14549145       +Jeffrey Neilsen,    5801 Malvern Hill Ct.,     Haymarket, VA 20169-6199
14549146       +Jennifer Guo Spinelli,     2233 Whitcomb Pl.,    Falls Church, VA 22046-1852
14549147       +Jim Xi,    1726 Lansing Ct.,    Mc Lean, VA 22101-5255
14549148       +Jin Li,    6809 Karlson St.,    Mc Lean, VA 22101-5118
14549149       +Jingjing Ye,    1710 Warner Ave.,    Mc Lean, VA 22101-5041
14549153       +Juan P. Valdez,    1434 Cola Dr.,    Mc Lean, VA 22101-3159
14549154      #+KNF Engineering,    42687 Leaflet Ln.,     South Riding, VA 20152-3965
14549155       +Larry Zhang,    7324 Old Dominion Dr.,     Mc Lean, VA 22101-2644
14549156       +LoanMe,    PO Box 5645,    Orange, CA 92863-5645
14549157       +Lucy Sun,    6809 Churchill Rd.,    Mc Lean, VA 22101-2822
14549160       +MM Electric,    6603 Fisher Ave.,    Falls Church, VA 22046-1816
14549158       +Marble Solutions,    13825 Redskin Dr.,     Herndon, VA 20171-3207
14549159       +Matthew Zhao,    1036 Carper St.,    Mc Lean, VA 22101-2105
14549162       +NOVA Homes Investors,     13050 Autumn Willow Dr.,    Fairfax, VA 22030-8289
14549161       +Ngoc Le,    7204 Beverly St.,    Annandale, VA 22003-5833
14549163       +Pedro Felipe Valdes,     14531 Old Mill Rd.,    Centreville, VA 20121-2520
14549164       +Ping Mu,    821 Leigh Mill Rd.,    Great Falls, VA 22066-2621
14549165       +Potomac Valley Brick & Supply,     15810 Indianola Dr., Ste. 100,     Rockville, MD 20855-2680
14549166        Prime Rate Premium FinanceCorp,     PO Box 580016,    Charlotte, NC 28258-0016
       Case 18-13290-BFK               Doc 21 Filed 10/27/18 Entered 10/28/18 00:34:27                               Desc Imaged
                                            Certificate of Notice Page 3 of 4


District/off: 0422-9                  User: douglasse                    Page 2 of 3                          Date Rcvd: Oct 25, 2018
                                      Form ID: 2040                      Total Noticed: 89


14549167         ++SOTHEBY FLOORS INCORPORATED,      ATTN ATTN TRACI ROBINSON,    12079 CADET COURT,
                    MANASSAS VA 20109-7897
                  (address filed with court: Sotheby Floors,       12079 Cadet Ct.,   Manassas, VA 20109-0000)
14549168          +Spatzio Concepts,    19908 Bella Vista Ave.,     Saratoga, CA 95070-5916
14549169          +Su Mya Lin,    9430 River Rd.,    Potomac, MD 20854-4632
14549170          +The Roof Center,    5900 Farrington Ave.,     Alexandria, VA 22304-4824
14549171          +Top Quality Kitchen Granite,     & Marble,    14041 Willard Rd.,   Chantilly, VA 20151-2928
14549172          +Total Lawn Care,    PO Box 11163,    Manassas, VA 20113-0163
14549173          +Trim & Carpentry Inc.,    2623 Arlington Dr., Apt. 102,     Alexandria, VA 22306-2694
14549176          +Vector Security,    2000 Ericsson Dr.,     Warrendale, PA 15086-6511
14549177           Vector Security,    2001 Ericsson Dr.,     Warrendale, PA 15086-0000
14549174          +Vector Security,    9800 Patuxent Woods Dr.,     Ste. B,   Columbia, MD 21046-2951
14549175           Vector Security,    9801 Patuxent Woods Dr.,     Ste. B,   Columbia, MD 21046-0000
14549178          +Vivian Pan,    7010 Churchill Rd.,    Mc Lean, VA 22101-2608
14549179          +Weilong Wang,    6446 Divine St,    McLean, VA 22101-4619
14549180          +WizdomBridge LLC,    22059 Autction Barn Dr.,     Ashburn, VA 20148-4111
14549181          +Yang Jin & Hong Zhang,    13326 Horsepen Woods Ln,     Herndon, VA 20171-3845
14549182          +Ying Zhao,    7102 Sea Cliff Road,    Mc Lean, VA 22101-5030
14549183          +Zhen Yang,    4613 Carisbrooke Ln.,    Fairfax, VA 22030-6198
14549184          +Zhongren Gu,    1932 Beaver Ln.,    Mc Lean, VA 22101-5533

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr              EDI: BJMMEIBURGER.COM Oct 26 2018 07:03:00      Janet M. Meiburger,
                 The Meiburger Law Firm, P.C.,    1493 Chain Bridge Road, Suite 201,    McLean, VA 22101-5726
14549114       +EDI: ATTWIREBK.COM Oct 26 2018 07:03:00      AT&T,   4331 Communications Dr.,    Floor 4W,
                 Dallas, TX 75211-1300
14579943        E-mail/Text: bankruptcy@bbandt.com Oct 26 2018 03:26:24      BB&T,    PO BOX 1847,
                 WILSON NC 27894
14549134       +E-mail/Text: bankruptcy@erieinsurance.com Oct 26 2018 03:27:56       Erie Insurance Exchange,
                 100 Erie Ins Place,    Erie, PA 16530-0001
14549167        E-mail/Text: trobinson@sothebyfloors.com Oct 26 2018 03:25:55       Sotheby Floors,
                 12079 Cadet Ct.,    Manassas, VA 20109-0000
                                                                                              TOTAL: 5

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Allied Building Products LLC
cr                BMC East LLC
cr                Beacon Sales Acquisition Inc t/a The Roof Center
aty*              Janet M. Meiburger,   The Meiburger Law Firm, P.C.,   1493 Chain Bridge Road, Suite 201,
                   McLean, VA 22101-5726
cr*              +Yang Jin & Hong Zhang,    13326 Horsepen Woods Ln,   Herndon, VA 20171-3845
                                                                                              TOTALS: 3, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 27, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 25, 2018 at the address(es) listed below:
              Janet M. Meiburger   trustee@meiburgerlaw.com, VA41@ecfcbis.com
              Janet M. Meiburger   on behalf of Trustee Janet M. Meiburger trustee@meiburgerlaw.com,
               VA41@ecfcbis.com
              John P. Fitzgerald, III   ustpregion04.ax.ecf@usdoj.gov
              Kevin M. O’Donnell   on behalf of Debtor   Artifact LLC kmo@henrylaw.com, marcel@henrylaw.com
              Richard M. Sissman   on behalf of Creditor    BMC East LLC rsissmanesq@his.com
     Case 18-13290-BFK        Doc 21 Filed 10/27/18 Entered 10/28/18 00:34:27               Desc Imaged
                                   Certificate of Notice Page 4 of 4


District/off: 0422-9         User: douglasse              Page 3 of 3                  Date Rcvd: Oct 25, 2018
                             Form ID: 2040                Total Noticed: 89


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Richard M. Sissman   on behalf of Creditor   Beacon Sales Acquisition Inc t/a The Roof Center
               rsissmanesq@his.com
              Richard M. Sissman   on behalf of Creditor   Allied Building Products LLC rsissmanesq@his.com
                                                                                            TOTAL: 7
